DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination
2.    A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 11-24-21 after the final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 11-24-21 has been entered.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

s 1-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al., (US Pat. 515478, hereinafter Ueda) in view of Yamazaki et al., (US Pat. Appln. Pub. 2006/0055053, hereinafter Yamazaki) in view of Ishino et al., (IDS: JP 2012109636, hereinafter Ishino).

Regarding claim 1, Ueda discloses a semiconductor device (SD), comprising:
a semiconductor chip and a substrate (lead/wiring substrate) that are molded with a conventional epoxy mold resin layer/MRL (2, 7/7a/7b and 10 respectively in Fig. 1B; col. 3, lines 40-60), wherein 
an insulating film/tape substrate (IFS) layer (1 in Fig. 1B; col. 3, line 40), different from the MRL is provided between the MRL and the substrate;
 the IFS layer, different from the MRL exists only at a place outside the semiconductor chip viewed from a top of the semiconductor device (see 1 and 2 respectively in Fig. 1B);    
the MRL being the conventional epoxy resin (see col. 3, line 56); and 
the IFS layer different from the MRL does not abut on the semiconductor chip (see 1 and 2 respectively in Fig. 1B); and 
a bottom surface of the IFS layer different from the MRL abuts on a top surface of the substrate (see 1 and 7/7b in Fig. 1).
Ueda does not explicitly teach:
a) the IFS layer being a resin layer having a thickness of 200 nm or less; and 
b) the resin layer being different from the MRL.

b) Ishino teaches a resin layer underlying a MRL (50 and 40 respectively in Fig. 1; para 0014, 0021), the resin layer having a thickness of 200 nm (para 0021), different form the MRL being provided between the MRL and the substrate.
Furthermore, the determination and selection of parameters including dimensions (thickness/height, surface area/coverage, etc.) of insulating dielectric materials  (resin/MRL, underfill-dam support, chip, substrate, etc.), connectors/bumps, a number of insulating/sealing layers, connectors, etc., in Semiconductor Chip Packaging and Encapsulation Technology art, is a subject of routine experimentation and optimization to achieve improved MRL coverage over the chip, reduced mechanical stress and shorting/defect level with improved reliability for the SD.
	Ueda, Ishino and Yamazaki are analogous art because they are directed to Semiconductor Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have a reasonable expectation of success to modify Ueda, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate and select the elements a)-b), as taught by Yamazaki and Ishino, so that the and the stress/defect level can be reduced, device processing can be simplified and the reliability can be improved in Ueda’s SD.



Regarding claim 3, Ueda, Ishino and Yamazaki teach substantially the entire claimed structure as applied to claim 1 above, wherein Ueda teaches the semiconductor chip being in a conventional quadrilateral shape, and the resin layer present between the MRL and the substrate is present on at least two sides of the semiconductor chip (see 2 and 1 respectively in Fig. 1A-B). 

Regarding claim 4, Ueda, Ishino and Yamazaki teach the entire claimed structure as applied to claim 1 above, wherein Yamazaki teaches: a) the SD having a substrate-chip assembly, wherein a resin layer between a chip substrate and an insulating thermoset/molding resin includes conventional epoxy resin to provide the desired thermal expansion properties and stress-relief (see 6 between 1 and 3 in Fig. 9; para 0087).
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the element a), as taught by Yamazaki, so that the stress can be reduced and the reliability can be improved in Ueda and Ishino’s SD. 


	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the element a), as taught by Yamazaki, so that the stress can be reduced and the reliability can be improved in Ueda and Ishino’s SD. 

Regarding claim 6, Ueda, Ishino and Yamazaki teach the entire claimed structure as applied to claim 1 above, wherein Ueda teaches the semiconductor chip being connected to the substrate in a flip-chip manner (see 2 and 7/7a respectively in Fig. 1B).

Regarding claim 8, Ueda, Ishino and Yamazaki teach substantially the entire claimed structure as applied to claim 1 above, wherein Ueda teaches the MRL being the epoxy resin (see col. 3, line 56). 

Regarding claim 9, Ueda discloses a semiconductor device (SD), comprising:
a semiconductor chip and a substrate (lead/wiring substrate) that are molded with a conventional epoxy mold resin layer/MRL (2, 7/7a/7b and 10 respectively in Fig. 1B; col. 3, lines 40-60), wherein 
an insulating film/tape substrate (IFS) layer (1 in Fig. 1B; col. 3, line 40), different from the MRL is provided between the MRL and the substrate, except for an entire area in which the semiconductor chip overlaps a substrate viewed from a top of the SD (see 1, 2 and 7 respectively in Fig. 1B);    
the MRL being the conventional epoxy resin (see col. 3, line 56);  
the IFS layer different from the MRL does not abut on the semiconductor chip (see 1 and 2 respectively in Fig. 1B); and
a bottom surface of the IFS layer different from the MRL abuts on a top surface of the substrate (see 1 and 7/7b in Fig. 1).

Ueda does not explicitly teach:
a) the flexible film/IS layer being a resin layer having a thickness of 200 nm or less; and 
b) the resin layer being different from the MRL.
a) Yamazaki teaches a SD having a substrate-chip assembly, wherein an insulating substrate layer comprises a thermoplastic resin to provide the desired thermal expansion properties and stress-relief (for example, see 202 in Fig. 49b; para 0131).
b) Ishino teaches a resin layer underlying a MRL (50 and 40 respectively in Fig. 1; para 0014, 0021), the resin layer having a thickness of 200 nm (para 0021), different form the MRL being provided between the MRL and the substrate.
Furthermore, the determination and selection of parameters including dimensions (thickness/height, surface area/coverage, etc.) of insulating dielectric materials  (resin/MRL, underfill-dam support, chip, substrate, etc.), connectors/bumps, a number of insulating/sealing layers, connectors, etc., in Semiconductor Chip Packaging 
	Ueda, Ishino and Yamazaki are analogous art because they are directed to Semiconductor Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have a reasonable expectation of success to modify Ueda, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate and select the elements a)-b), as taught by Yamazaki and Ishino, so that device processing can be simplified, the stress/defect level can be reduced and the reliability can be improved in Ueda’s SD.

Response to Arguments
5.	Applicant’s arguments with respect to the rejected claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN PAREKH whose telephone number is (571)272-1663.  The examiner can normally be reached on 10:30AM-8:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 2-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NITIN PAREKH/Primary Examiner, Art Unit 2811